The matters complained of in appellant's request for leave to file second motion for rehearing have been considered heretofore, and nothing is brought forward which has been misstated or overlooked. Appellant does complain upon the ground that in our opinion on rehearing, as he says, we incorrectly stated that he gave his consent to the search of his premises. We quote from the testimony of T. P. Hudson, which is not controverted by any other witness in the case:
"The defendant told me it didn't make any difference about a search warrant, but I read it to them. He gave me his permission to search the place; I asked him if he wanted me to read it to him, he said no, just go ahead and search it."
Leave to file second motion for rehearing is refused.
Motion refused.